DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-18 are rejected.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,203,855. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,203,855 claims all the claimed subject matter except wherein the housing assembly and adapter base occupy the same space as the existing bubbler head assembly; the adapter base shaped to occupy the footprint of the existing bubbler head assembly; and the end cap shaped to adapt the bubbler head assembly to a plurality of filter media.  However, these limitations would have been obvious to one of ordinary skill in the art in order to properly fit the housing and base assembly in the place of the existing bubbler head assembly and since the courts have held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966)).

Claims 10 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,203,855 in view of Engelbach (US 5,060,857).  U.S. Patent No. 11,203,855 claims all the claimed subject matter except the housing assembly having a unitary spout guard.  Engelbach teaches a bubbler A (housing assembly), as shown in Fig. 1, having a shield C (unitary spout guard) and an outlet spout G, as shown in Fig. 6.  The shield C has a shield tongue 174 for generally overlying outlet spout G (see col. 5, lines 33-37).  It would have been obvious to one of ordinary skill in the art to provide the housing assembly of U.S. Patent No. 11,203,855 with a unitary spout guard, as taught by Engelbach, in order to overlying and protect the spout of the head assembly.


Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 is allowed because the prior art of record does not show or suggest an apparatus for adapting an existing water fountain having a water supply and a water supply line, and an existing bubbler head assembly for dispensing water to a filtered water fountain having: an adapter base configured to be secured to said existing water fountain in place of said existing bubbler head assembly, wherein said adapter base is in fluid communication with said water supply line; a housing assembly having a first end and a second end, wherein the second end thereof is secured to said adapter base and wherein said housing assembly and adapter base occupy the same space as said existing bubbler head assembly; a bubbler head assembly having and inlet and a valve operated outlet secured to said housing assembly proximate the second end thereof for dispensing water, and a removable pressure cap secured to a top portion of said housing assembly, said pressure cap shaped to engage and secure a removable filter media, in combination with the remaining limitations in the claim.  Haynes et al. (US 2003/0070968) teaches a filtering apparatus; however, lacks an adapter base configured to be secured to an existing water fountain in place of an existing bubbler head assembly, and it would have not been obvious to modify because there is no reason or suggestion to do so and the apparatus would not operate as intended.  Engelbach teaches a bubbler having screens 92 and 156, but lacks the claimed structure, and it would have not been obvious to modify because there is no reason or suggestion to do so and the apparatus would not operate as intended.
	Claims 2-10 would be allowed due to their dependency on claim 1.
Claim 11 is allowed because the prior art of record does not show or suggest an apparatus for adapting an existing water fountain having a water supply line and an existing bubbler head assembly for dispensing water to a filtered water fountain having: an adapter base configured to be secured to said existing water fountain in place of said existing bubbler head assembly, said adapter base shaped to occupy the footprint of the existing bubbler head assembly, wherein said adapter base is in fluid communication with said water supply line; a housing assembly secured to said adapter base; a bubbler head assembly secured to said housing assembly for dispensing water, and a pressure cap removably secured to a top portion of said housing assembly, said pressure cap shaped to engage and secure a removable filter media, in combination with the remaining limitations in the claim.  Haynes et al. (US 2003/0070968) teaches a filtering apparatus; however, lacks an adapter base configured to be secured to an existing water fountain in place of an existing bubbler head assembly, and it would have not been obvious to modify because there is no reason or suggestion to do so and the apparatus would not operate as intended.  Engelbach teaches a bubbler having screens 92 and 156, but lacks the claimed structure, and it would have not been obvious to modify because there is no reason or suggestion to do so and the apparatus would not operate as intended.
Claims 12-18 would be allowed due to their dependency on claim 11.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778